UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2013 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2013 Annual Report to Shareholders DWS Global High Income Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 35 Statement of Assets and Liabilities 37 Statement of Operations 39 Statement of Changes in Net Assets 40 Financial Highlights 45 Notes to Financial Statements 62 Report of Independent Registered Public Accounting Firm 63 Information About Your Fund's Expenses 64 Tax Information 65 Advisory Agreement Board Considerations and Fee Evaluation 70 Board Members and Officers 76 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: Having recently joined Deutsche Asset & Wealth Management as president of the DWS funds and head of Fund Administration, I'd like to take this opportunity to introduce myself. I come with 20 years of experience in asset management and the mutual fund industry. My job is to work closely with your fund board to ensure optimal oversight of the DWS funds' management and operations. I look forward to serving in this role on your behalf. As for the economy, experts seem to agree that both the U.S. and global economies are recovering. Interest rates, while destined to rise to a level more in line with historical "normal" at some point, will likely remain relatively low for the foreseeable future. The stock markets continue to demonstrate strength as housing rebounds, American manufacturing strengthens, the U.S. budget deficit improves and unemployment continues to move lower. However, uncertainty persists regarding the pace of the recovery, the eventual tapering of government bond purchases, the potential for further political gridlock around the fiscal impasse and lingering effects of the financial crisis. All this uncertainty may well contribute to volatility in both the bond and stock markets. It may help to remember that market fluctuations are not unusual. However, significant market swings may also reflect behavior that is driven more by investor emotion than any fundamental factors relating to the securities in question. If volatility is making you nervous, it may be time to review your investments. A trusted financial advisor can help you determine if a strategy change is appropriate and identify risk management strategies that serve your specific goals and situation. Best regards, Brian Binder President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Investment Process Portfolio management uses primarily a bottom-up approach by using relative value and fundamental analysis to select securities within each industry, and a top-down approach to assess the overall risk and return in the market and what it considers macro trends in the economy. DWS Global High Income Fund delivered a strong absolute return of 7.50% during the 12-month period ended October 31, 2013. The fund underperformed the 9.10% return of its benchmark, the Bank of America Merrill Lynch Global High Yield Constrained Index. The fund employs a global approach that seeks opportunities in developed-market high-yield bonds and emerging-markets debt. As of October 31, 2013, 54.9% of the portfolio was invested in domestic securities and 45.1% in those issued outside of the United States. U.S. high-yield bonds produced robust returns during the fiscal year ended October 31, 2013, based on the 8.87% gain of the Credit Suisse High Yield Index. The year was generally positive for high-yield bonds, with the exception of the second quarter, during which concerns that the U.S. Federal Reserve Board (the Fed) would "taper" its stimulative quantitative easing policy led to heavy asset outflows and an across-the-board sell-off in bonds. Aside from this downdraft, high-yield bonds performed well as signs of improving economic growth helped fuel a recovery in investors' appetite for higher-risk assets. In addition, the default rate for high-yield issuers remains very low on a historical basis. Double-digit returns for the stock market, along with investors' general preference for higher-yielding asset classes, also contributed to the healthy performance results. In contrast, emerging-markets debt encountered some headwinds during the past 12 months ended October 31, 2013 based on the -2.27% return of the JPMorgan EMBI Global Diversified Index. The bulk of the underperformance occurred in the second half of the reporting period, when concerns about tapering sparked heavy outflows from the asset class. Investors also were unsettled by social unrest in both Turkey and Brazil, as well as the prospect of slowing growth in China and other key emerging markets. The result of this sell-off was that emerging-markets debt underperformed investment-grade bonds for the full year. However, this masks the fact that the asset class actually finished the first five months of the reporting period with a modest gain. Additionally, it staged a strong recovery in the final three months of the period once it became apparent that the Fed is unlikely to taper until 2014. Fund Performance Consistent with our bottom-up approach, individual security selection was the primary driver of the fund's performance. Our strongest contributor was an overweight position in Leap Wireless International, Inc.,* which was acquired by AT&T.* We expected to see consolidation in the wireless space, and the yield on the Leap Wireless International, Inc.* bonds was very attractive for what we thought was limited downside risk. The second-best contributor was FAGE Dairy Industry SA, which recovered from its weak performance in the prior year. In 2012, there was outflow from the bonds (sell-off) simply because the company is based in Greece, where markets were in turmoil due to the country's debt problems. We liked the company's fundamentals, and we believe its fast growth in the U.S. yogurt market would support its long-term performance — a view that was borne out in the past year. Also contributing was our position in DynCorp International, Inc., which provides outsourcing services to the government. The company reported good results and benefited from the outsourcing of work in military actions around the globe. * Not held in the portfolio as of October 31, 2013. On the negative side, we did not hold any exposure in the subordinated debt of European banks, which rallied strongly behind the recovery in the region's peripheral markets. (Subordinated debt isn't secured by assets, which means it tends to be higher on the credit risk spectrum. This was a positive for the performance of these securities in an environment of elevated investor risk appetites.) Our overweight in emerging-markets corporate bonds weighed on relative performance. While emerging- markets corporates held up well relative to emerging-markets government debt, they nonetheless lagged high-yield bonds due to concerns about how the asset class would perform if the Fed indeed scaled back on quantitative easing. Also pressuring performance was our neutral positioning in lower-rated high-yield bonds, which significantly outperformed the overall market. Outlook and Positioning We retain a positive outlook on high-yield bonds based on our expectation for low defaults and satisfactory economic growth, together with their attractive yields relative to government bonds.In addition, the majority of the past year's new-issue proceeds have been used to refinance existing bonds at lower rates. We think this is a positive development in that it reduces corporations' liquidity needs, which in turn should help limit defaults. We continue to believe the asset class offers investors a reasonable trade-off of risk and return via the combination of its current yield advantage over Treasuries and the low default rate. "We strive to generate outperformance over a multiyear period by achieving an appropriate trade-off of risk and return." In terms of portfolio structure, we are overweight vs. the benchmark in securities rated B. This credit tier tends to have a low correlation with U.S. Treasuries, which is a potentially positive attribute in the current environment. We are underweight in BB-rated issues and neutral in bonds rated CCC, but we are selectively taking advantage of opportunities in the CCC tier where the risk-reward trade-off is attractive. We are being cautious with respect to the portfolio's duration exposure (interest-rate sensitivity) since the continued low level of Treasury yields indicates the potential for rising yields (and falling prices) in the year ahead. We expect that emerging-markets bonds will remain volatile in the coming year, as the direction of Fed policy and the strength of China's economy remain two important wild cards for the asset class. On a longer-term basis, we hold a positive outlook for emerging-markets debt due to the growing opportunity available to investors. Just a decade ago, investors were largely limited to investing in government debt issued by a select group of countries. Today, however, the market has expanded to include corporate bonds issued by financially sound, highly rated companies that offer yields above those on bonds issued by similarly rated corporations in the developed markets. We believe this premium will gradually close over time, creating an opportunity for investors to purchase bonds with a compelling combination of attractive yields, strong fundamentals and longer-term appreciation potential. In the short term, however, we are maintaining the same low-duration approach as we have for high yield given the sensitivity of the asset class to global asset flows. We continue to focus on using credit research to identify the most compelling investment opportunities for the fund. We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns. Instead, we strive to generate outperformance over a multi year period by achieving an appropriate trade-off of risk and return. Portfolio Manager Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. — Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. — Head of US High Yield Bonds: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Bank of America Merrill Lynch Global High Yield Constrained Index tracks the performance of below-investment-grade bonds of corporate issuers domiciled in countries having an investment-grade foreign-currency long-term debt rating. The index limits the percentage represented by any single issuer in the index. The Credit Suisse High Yield Index is an unmanaged, trader-priced portfolio constructed to mirror the global high-yield debt market. The JPMorgan EMBI Global Diversified Index is an unmanaged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-markets sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Absolute return is the return, expressed as a percentage, which an asset achieves over a certain period of time. Sovereign debt is debt that is issued by a national government. Quantitative easing entails the purchase of government and other securities from the market in an effort to increase money supply. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. The trailing 12-month dollar-weighted global speculative-grade default rate as reported by Moody's calculates the dollar value of defaults divided by the total value of the rated high-yield bond market. The ratings of Moody's Investors Service, Inc. (Moody's) represent the company's opinions as to the quality of the securities it rates. Ratings are relative and subjective and are not absolute standards of quality. The fund's credit quality does not remove market risk. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Performance Summary October 31, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 7.50% 14.62% 7.60% Adjusted for the Maximum Sales Charge (max 4.50% load) 2.66% 13.57% 7.11% Bank of America Merrill Lynch Global High Yield Constrained Index† 9.10% 18.81% 9.07% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 6.82% 13.75% 6.78% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 3.82% 13.63% 6.78% Bank of America Merrill Lynch Global High Yield Constrained Index† 9.10% 18.81% 9.07% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 Unadjusted for Sales Charge 6.68% 13.81% 6.81% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 6.68% 13.81% 6.81% Bank of America Merrill Lynch Global High Yield Constrained Index† 9.10% 18.81% 9.07% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 7.89% 14.84% 7.84% Bank of America Merrill Lynch Global High Yield Constrained Index† 9.10% 18.81% 9.07% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/13 No Sales Charges 7.84% 15.03% 7.98% Bank of America Merrill Lynch Global High Yield Constrained Index† 9.10% 18.81% 9.07% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013, are 1.07%, 1.85%, 1.81%, 0.89% and 0.74% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 30 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B, C and S shares for the periods prior to their inception on May 16, 2005, are derived from the historical performance of the Institutional Class shares of DWS Global High Income Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.5%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Bank of America Merrill Lynch Global High Yield Constrained Index tracks the performance of below investment grade bonds of corporate issuers domiciled in countries having an investment grade foreign currency long term debt rating. The index limits the percentage represented by any single issuer in the index. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/13 $ 10/31/12 $ Distribution Information as of 10/31/13 Income Dividends, Twelve Months $ October Income Dividend $ Capital Gain Distributions, Twelve Months $ SEC 30-day Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended October 31, 2013, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 4.00%, 4.04% and 4.97% for Class B, C and S shares, respectively, had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2013. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 5.10%, 5.15% and 6.10% for Class B, C and S shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2013 Principal Amount ($)(a) Value ($) Corporate Bonds 96.8% Consumer Discretionary 22.7% AMC Networks, Inc., 7.75%, 7/15/2021 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 APX Group, Inc., 6.375%, 12/1/2019 Arcelik AS, 144A, 5.0%, 4/3/2023 (b) Asbury Automotive Group, Inc., 8.375%, 11/15/2020 Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Avis Budget Car Rental LLC, 5.5%, 4/1/2023 BC Mountain LLC, 144A, 7.0%, 2/1/2021 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Boyd Gaming Corp., 9.0%, 7/1/2020 (b) Cable Communications Systems NV, REG S, 7.5%, 11/1/2020 (c) EUR Cablevision Systems Corp., 8.0%, 4/15/2020 (b) Caesar's Entertainment Operating Co., Inc.: 8.5%, 2/15/2020 9.0%, 2/15/2020 (b) Carlson Wagonlit BV, 144A, 6.875%, 6/15/2019 CCO Holdings LLC: 6.5%, 4/30/2021 6.625%, 1/31/2022 7.375%, 6/1/2020 8.125%, 4/30/2020 (b) CDR DB Sub, Inc., 144A, 7.75%, 10/15/2020 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 CET 21 spol sro, 144A, 9.0%, 11/1/2017 EUR Clear Channel Communications, Inc., 11.25%, 3/1/2021 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 Crown Media Holdings, Inc., 10.5%, 7/15/2019 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 (b) Cyfrowy Polsat Finance AB, 144A, 7.125%, 5/20/2018 EUR DISH DBS Corp.: 4.25%, 4/1/2018 5.0%, 3/15/2023 (b) 6.75%, 6/1/2021 7.875%, 9/1/2019 Fontainebleau Las Vegas Holdings LLC, 144A, 11.0%, 6/15/2015* 0 GLP Capital LP: 144A, 4.375%, 11/1/2018 144A, 5.375%, 11/1/2023 Griffey Intermediate, Inc., 144A, 7.0%, 10/15/2020 (b) Harron Communications LP, 144A, 9.125%, 4/1/2020 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Libbey Glass, Inc., 6.875%, 5/15/2020 Live Nation Entertainment, Inc., 144A, 7.0%, 9/1/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC, 6.375%, 4/1/2023 Mediacom LLC, 7.25%, 2/15/2022 MGM Resorts International: 6.625%, 12/15/2021 (b) 6.75%, 10/1/2020 (b) 7.625%, 1/15/2017 (b) 8.625%, 2/1/2019 10.0%, 11/1/2016 Midcontinent Communications & Midcontinent Finance Corp., 144A, 6.25%, 8/1/2021 National CineMedia LLC: 6.0%, 4/15/2022 7.875%, 7/15/2021 Norcraft Companies LP, 10.5%, 12/15/2015 Palace Entertainment Holdings LLC, 144A, 8.875%, 4/15/2017 Petco Animal Supplies, Inc., 144A, 9.25%, 12/1/2018 PNK Finance Corp., 144A, 6.375%, 8/1/2021 Quebecor Media, Inc., 5.75%, 1/15/2023 Rent-A-Center, Inc., 144A, 4.75%, 5/1/2021 Sabre Holdings Corp., 8.35%, 3/15/2016 Schaeffler Finance BV, 144A, 7.75%, 2/15/2017 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Seminole Tribe of Florida, Inc.: 144A, 7.75%, 10/1/2017 144A, 7.804%, 10/1/2020 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 (b) Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 (b) SIWF Merger Sub, Inc., 144A, 6.25%, 6/1/2021 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 (b) Travelport LLC: 144A, 6.386%**, 3/1/2016 144A, 13.875%, 3/1/2016 (PIK) TVN Finance Corp. III AB, 144A, 7.875%, 11/15/2018 EUR UCI International, Inc., 8.625%, 2/15/2019 Unitymedia Hessen GmbH & Co., KG: 144A, 5.5%, 1/15/2023 144A, 7.5%, 3/15/2019 Unitymedia KabelBW GmbH: 144A, 9.5%, 3/15/2021 EUR 144A, 9.625%, 12/1/2019 EUR Univision Communications, Inc.: 144A, 6.875%, 5/15/2019 144A, 7.875%, 11/1/2020 144A, 8.5%, 5/15/2021 (b) Videotron Ltd., 5.0%, 7/15/2022 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Visant Corp., 10.0%, 10/1/2017 Visteon Corp., 6.75%, 4/15/2019 Wynn Macau Ltd., 144A, 5.25%, 10/15/2021 Consumer Staples 5.5% B&G Foods, Inc., 4.625%, 6/1/2021 Barry Callebaut Services NV, 144A, 5.5%, 6/15/2023 Chiquita Brands International, Inc., 144A, 7.875%, 2/1/2021 Constellation Brands, Inc., 6.0%, 5/1/2022 Del Monte Corp., 7.625%, 2/15/2019 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 Hawk Acquisition Sub, Inc., 144A, 4.25%, 10/15/2020 JBS Investments GmbH, 144A, 7.75%, 10/28/2020 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 MHP SA, 144A, 8.25%, 4/2/2020 Michael Foods Group, Inc., 9.75%, 7/15/2018 Minerva Luxembourg SA, 144A, 7.75%, 1/31/2023 (b) NBTY, Inc., 9.0%, 10/1/2018 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 6.875%, 2/15/2021 7.125%, 4/15/2019 8.25%, 2/15/2021 (b) Smithfield Foods, Inc., 6.625%, 8/15/2022 Sun Products Corp., 144A, 7.75%, 3/15/2021 (b) U.S. Foods, Inc., 8.5%, 6/30/2019 (b) Viskase Companies, Inc., 144A, 9.875%, 1/15/2018 Energy 13.2% Access Midstream Partners LP: 4.875%, 5/15/2023 5.875%, 4/15/2021 6.125%, 7/15/2022 Antero Resources Finance Corp.: 144A, 5.375%, 11/1/2021 (c) 7.25%, 8/1/2019 Arch Coal, Inc., 7.0%, 6/15/2019 (b) Berry Petroleum Co.: 6.375%, 9/15/2022 6.75%, 11/1/2020 BreitBurn Energy Partners LP: 7.875%, 4/15/2022 8.625%, 10/15/2020 Chaparral Energy, Inc., 7.625%, 11/15/2022 Chesapeake Oilfield Operating LLC, 6.625%, 11/15/2019 CITGO Petroleum Corp., 144A, 11.5%, 7/1/2017 Crestwood Midstream Partners LP: 144A, 6.125%, 3/1/2022 (c) 7.75%, 4/1/2019 Crosstex Energy LP, 7.125%, 6/1/2022 Denbury Resources, Inc., 4.625%, 7/15/2023 Dresser-Rand Group, Inc., 6.5%, 5/1/2021 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 EP Energy LLC: 6.875%, 5/1/2019 7.75%, 9/1/2022 (b) 9.375%, 5/1/2020 (b) EPE Holdings LLC, 144A, 8.875%, 12/15/2017 (PIK) EV Energy Partners LP, 8.0%, 4/15/2019 Frontier Oil Corp., 6.875%, 11/15/2018 Global Geophysical Services, Inc., 10.5%, 5/1/2017 Halcon Resources Corp.: 8.875%, 5/15/2021 9.75%, 7/15/2020 Holly Energy Partners LP: 6.5%, 3/1/2020 8.25%, 3/15/2018 KazMunayGas National Co. JSC, 144A, 4.4%, 4/30/2023 Kinder Morgan, Inc., 144A, 5.0%, 2/15/2021 (c) Kodiak Oil & Gas Corp., 144A, 5.5%, 1/15/2021 (b) Linn Energy LLC: 6.5%, 5/15/2019 144A, Step-up Coupon, 6.75% to 10/5/2013, 7.0% to 11/1/2019 MEG Energy Corp.: 144A, 6.375%, 1/30/2023 144A, 6.5%, 3/15/2021 144A, 7.0%, 3/31/2024 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 144A, 6.0%, 8/15/2023 Murray Energy Corp., 144A, 8.625%, 6/15/2021 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 144A, 6.875%, 3/15/2022 6.875%, 1/15/2023 7.25%, 2/1/2019 Offshore Group Investment Ltd.: 7.125%, 4/1/2023 7.5%, 11/1/2019 (b) Pacific Drilling SA, 144A, 5.375%, 6/1/2020 Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 Regency Energy Partners LP, 144A, 4.5%, 11/1/2023 Sabine Pass Liquefaction LLC: 144A, 5.625%, 2/1/2021 144A, 5.625%, 4/15/2023 SandRidge Energy, Inc., 7.5%, 3/15/2021 (b) SESI LLC, 6.375%, 5/1/2019 Swift Energy Co., 7.875%, 3/1/2022 Tesoro Corp., 5.375%, 10/1/2022 (b) Venoco, Inc., 8.875%, 2/15/2019 Welltec A/S, 144A, 8.0%, 2/1/2019 Whiting Petroleum Corp., 5.0%, 3/15/2019 Financials 4.6% AerCap Aviation Solutions BV, 6.375%, 5/30/2017 Ally Financial, Inc.: 5.5%, 2/15/2017 8.0%, 3/15/2020 Banco Bradesco SA, 144A, 5.75%, 3/1/2022 Banco do Brasil SA, 3.875%, 10/10/2022 E*TRADE Financial Corp.: 6.375%, 11/15/2019 6.75%, 6/1/2016 Hellas Telecommunications Finance, 144A, 8.23%**, 7/15/2015 (PIK)* EUR 0 International Lease Finance Corp.: 3.875%, 4/15/2018 6.25%, 5/15/2019 MMC Finance Ltd., 144A, 5.55%, 10/28/2020 MPT Operating Partnership LP: (REIT), 5.75%, 10/1/2020 EUR (REIT), 6.375%, 2/15/2022 (REIT), 6.875%, 5/1/2021 Neuberger Berman Group LLC: 144A, 5.625%, 3/15/2020 144A, 5.875%, 3/15/2022 Health Care 3.1% Aviv Healthcare Properties LP: 144A, 6.0%, 10/15/2021 7.75%, 2/15/2019 Biomet, Inc.: 6.5%, 8/1/2020 6.5%, 10/1/2020 (b) CHS/Community Health Systems, Inc.: 5.125%, 8/15/2018 7.125%, 7/15/2020 Fresenius Medical Care U.S. Finance II, Inc., 144A, 5.625%, 7/31/2019 HCA, Inc.: 5.875%, 3/15/2022 7.5%, 2/15/2022 Hologic, Inc., 6.25%, 8/1/2020 (b) IMS Health, Inc., 144A, 6.0%, 11/1/2020 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 Tenet Healthcare Corp.: 144A, 4.375%, 10/1/2021 (b) 4.5%, 4/1/2021 Industrials 9.3% Accuride Corp., 9.5%, 8/1/2018 ADT Corp., 144A, 6.25%, 10/15/2021 (b) Aguila 3 SA, 144A, 7.875%, 1/31/2018 Alphabet Holding Co., Inc., 7.75%, 11/1/2017 (PIK) Armored Autogroup, Inc., 9.25%, 11/1/2018 Artesyn Escrow, Inc., 144A, 9.75%, 10/15/2020 BakerCorp International, Inc., 8.25%, 6/1/2019 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc., 144A, 5.75%, 3/15/2022 (b) Casella Waste Systems, Inc., 7.75%, 2/15/2019 Clean Harbors, Inc., 5.125%, 6/1/2021 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Ducommun, Inc., 9.75%, 7/15/2018 DynCorp International, Inc., 10.375%, 7/1/2017 Ferreycorp SAA, 144A, 4.875%, 4/26/2020 (b) Florida East Coast Railway Corp., 8.125%, 2/1/2017 FTI Consulting, Inc.: 6.0%, 11/15/2022 6.75%, 10/1/2020 Garda World Security Corp., 144A, 9.75%, 3/15/2017 GenCorp, Inc., 144A, 7.125%, 3/15/2021 Huntington Ingalls Industries, Inc.: 6.875%, 3/15/2018 7.125%, 3/15/2021 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 Meritor, Inc.: 6.75%, 6/15/2021 (b) 10.625%, 3/15/2018 Navios Maritime Holdings, Inc.: 8.125%, 2/15/2019 8.875%, 11/1/2017 Navios South American Logistics, Inc., 9.25%, 4/15/2019 Nortek, Inc., 8.5%, 4/15/2021 Ply Gem Industries, Inc., 9.375%, 4/15/2017 Spirit AeroSystems, Inc., 6.75%, 12/15/2020 Techem Energy Metering Service GmbH & Co., KG, 144A, 7.875%, 10/1/2020 EUR Techem GmbH, 144A, 6.125%, 10/1/2019 EUR Titan International, Inc., 144A, 6.875%, 10/1/2020 TransDigm, Inc., 7.5%, 7/15/2021 (b) U.S. Airways Group, Inc., 6.125%, 6/1/2018 United Rentals North America, Inc.: 6.125%, 6/15/2023 7.375%, 5/15/2020 7.625%, 4/15/2022 USG Corp., 144A, 5.875%, 11/1/2021 Watco Companies LLC, 144A, 6.375%, 4/1/2023 Information Technology 3.7% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Audatex North America, Inc., 144A, 6.0%, 6/15/2021 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 CDW LLC, 8.5%, 4/1/2019 CyrusOne LP, 6.375%, 11/15/2022 eAccess Ltd., 144A, 8.25%, 4/1/2018 EarthLink, Inc., 7.375%, 6/1/2020 Equinix, Inc., 7.0%, 7/15/2021 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.875%, 8/15/2020 Freescale Semiconductor, Inc., 144A, 6.0%, 1/15/2022 (c) Healthcare Technology Intermediate, Inc., 144A, 7.375%, 9/1/2018 (PIK) Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 IAC/InterActiveCorp., 4.75%, 12/15/2022 Materials 16.6% ALROSA Finance SA, 144A, 7.75%, 11/3/2020 APERAM: 144A, 7.375%, 4/1/2016 144A, 7.75%, 4/1/2018 Ardagh Packaging Finance PLC, 144A, 9.125%, 10/15/2020 Axiall Corp., 144A, 4.875%, 5/15/2023 Berry Plastics Corp.: 9.5%, 5/15/2018 (b) 9.75%, 1/15/2021 BOE Intermediate Holding Corp., 144A, 9.0%, 11/1/2017 (PIK) BOE Merger Corp., 144A, 9.5%, 11/1/2017 (PIK) Ciech Group Financing AB, 144A, 9.5%, 11/30/2019 EUR Clearwater Paper Corp., 7.125%, 11/1/2018 CSN Resources SA, 144A, 6.5%, 7/21/2020 (b) Eagle Spinco, Inc., 144A, 4.625%, 2/15/2021 Essar Steel Algoma, Inc.: 144A, 9.375%, 3/15/2015 (b) 144A, 9.875%, 6/15/2015 Exopack Holding Corp., 10.0%, 6/1/2018 Exopack Holdings SA, 144A, 7.875%, 11/1/2019 (c) FMG Resources (August 2006) Pty Ltd.: 144A, 6.0%, 4/1/2017 (b) 144A, 6.875%, 4/1/2022 (b) 144A, 7.0%, 11/1/2015 (b) 144A, 8.25%, 11/1/2019 (b) FQM Akubra, Inc.: 144A, 7.5%, 6/1/2021 144A, 8.75%, 6/1/2020 Greif Luxembourg Finance SCA, 144A, 7.375%, 7/15/2021 EUR Greif, Inc., 7.75%, 8/1/2019 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 IAMGOLD Corp., 144A, 6.75%, 10/1/2020 Inversiones CMPC SA, 144A, 4.375%, 5/15/2023 (b) Kaiser Aluminum Corp., 8.25%, 6/1/2020 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Novelis, Inc., 8.75%, 12/15/2020 OI European Group BV, 144A, 6.75%, 9/15/2020 EUR Perstorp Holding AB, 144A, 8.75%, 5/15/2017 (b) Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Polymer Group, Inc., 7.75%, 2/1/2019 Rain CII Carbon LLC: 144A, 8.0%, 12/1/2018 144A, 8.25%, 1/15/2021 Sealed Air Corp.: 144A, 8.125%, 9/15/2019 144A, 8.375%, 9/15/2021 SPCM SA, 144A, 6.0%, 1/15/2022 Tronox Finance LLC, 6.375%, 8/15/2020 (b) Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 (b) Telecommunication Services 16.0% Altice Financing SA, 144A, 7.875%, 12/15/2019 Altice Finco SA, 144A, 9.875%, 12/15/2020 CenturyLink, Inc., Series V, 5.625%, 4/1/2020 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 (b) CPI International, Inc., 8.0%, 2/15/2018 Digicel Group Ltd.: 144A, 8.25%, 9/30/2020 144A, 10.5%, 4/15/2018 Digicel Ltd., 144A, 8.25%, 9/1/2017 ERC Ireland Preferred Equity Ltd., 144A, 7.69%**, 2/15/2017 (PIK)* EUR 0 Frontier Communications Corp.: 7.125%, 1/15/2023 (b) 7.625%, 4/15/2024 8.25%, 4/15/2017 8.5%, 4/15/2020 (b) 8.75%, 4/15/2022 Intelsat Jackson Holdings SA: 144A, 5.5%, 8/1/2023 7.25%, 10/15/2020 7.5%, 4/1/2021 8.5%, 11/1/2019 Intelsat Luxembourg SA: 144A, 7.75%, 6/1/2021 144A, 8.125%, 6/1/2023 Level 3 Communications, Inc., 8.875%, 6/1/2019 (b) Level 3 Financing, Inc.: 144A, 6.125%, 1/15/2021 (c) 7.0%, 6/1/2020 8.125%, 7/1/2019 8.625%, 7/15/2020 MetroPCS Wireless, Inc.: 6.625%, 11/15/2020 144A, 6.625%, 4/1/2023 (b) Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 NII Capital Corp., 7.625%, 4/1/2021 Pacnet Ltd., 144A, 9.25%, 11/9/2015 Sable International Finance Ltd., 144A, 8.75%, 2/1/2020 (b) SBA Communications Corp., 5.625%, 10/1/2019 Sprint Communications, Inc.: 8.375%, 8/15/2017 (b) 9.125%, 3/1/2017 Telenet Finance III Luxembourg SCA, 144A, 6.625%, 2/15/2021 EUR Telenet Finance Luxembourg SCA, 144A, 6.375%, 11/15/2020 EUR Telenet Finance V Luxembourg SCA: 144A, 6.25%, 8/15/2022 EUR 144A, 6.75%, 8/15/2024 EUR tw telecom holdings, Inc.: 144A, 5.375%, 10/1/2022 144A, 6.375%, 9/1/2023 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UPCB Finance VI Ltd., 144A, 6.875%, 1/15/2022 Wind Acquisition Finance SA: 144A, 6.5%, 4/30/2020 144A, 7.25%, 2/15/2018 Windstream Corp.: 6.375%, 8/1/2023 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 144A, 7.75%, 10/1/2021 Utilities 2.1% AES Corp.: 8.0%, 10/15/2017 8.0%, 6/1/2020 (b) Calpine Corp., 144A, 7.5%, 2/15/2021 Enel SpA, 144A, 8.75%, 9/24/2073 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024 Energy Future Intermediate Holding Co., LLC, 10.0%, 12/1/2020 (b) NRG Energy, Inc., 7.625%, 1/15/2018 Total Corporate Bonds (Cost $297,561,357) Government & Agency Obligations 1.0% Other Government Related (d) Russian Agricultural Bank OJSC, 144A, 5.1%, 7/25/2018 Sberbank of Russia, 144A, 6.125%, 2/7/2022 Vimpel Communications, 144A, 6.493%, 2/2/2016 Total Government & Agency Obligations (Cost $2,852,784) Loan Participations and Assignments 0.0% Senior Loans** Alliance Mortgage Cycle Loan, Term Loan A, 9.5%, 6/15/2010* 0 Buffets, Inc., Letter of Credit, First Lien, LIBOR plus 9.25%, 4/22/2015* Travelport LLC, Second Lien Term Loan, 9.5%, 1/29/2016 Total Loan Participations and Assignments (Cost $872,600) Convertible Bond 0.7% Materials GEO Specialty Chemicals, Inc., 144A, 7.5%, 10/30/2018 (PIK) (Cost $1,264,620) Preferred Security 0.3% Materials Hercules, Inc., 6.5%, 6/30/2029 (Cost $768,145) Shares Value ($) Common Stocks 0.1% Consumer Discretionary 0.0% Buffets Restaurants Holdings, Inc.* Dawn Holdings, Inc.* (e) 21 Trump Entertainment Resorts, Inc.* 72 0 Vertis Holdings, Inc.* 0 Industrials 0.0% Congoleum Corp.* 0 Materials 0.1% GEO Specialty Chemicals, Inc.* GEO Specialty Chemicals, Inc. 144A* Wolverine Tube, Inc.* Total Common Stocks (Cost $532,441) Preferred Stock 0.5% Financials Ally Financial, Inc. 144A, 7.0% (Cost $1,594,344) Warrants 0.0% Consumer Discretionary 0.0% Reader's Digest Association, Inc., Expiration Date 2/19/2014* 0 Materials 0.0% GEO Specialty Chemicals, Inc.* Hercules Trust II, Expiration Date 3/31/2029* Total Warrants (Cost $239,283) Securities Lending Collateral 13.1% Daily Assets Fund Institutional, 0.08% (f) (g) (Cost $41,662,486) Cash Equivalents 1.7% Central Cash Management Fund, 0.06% (f) (Cost $5,367,767) % of Net Assets Value ($) Total Investment Portfolio (Cost $352,715,827)† Other Assets and Liabilities, Net (b) ) ) Net Assets The following table represents bonds and senior loans that are in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Alliance Mortgage Cycle Loan* % 6/15/2010 USD 0 Buffets, Inc.* LIBOR plus 9.25% 4/22/2015 USD ERC Ireland Preferred Equity Ltd.* % 2/15/2017 EUR 0 Fontainebleau Las Vegas Holdings LLC* % 6/15/2015 USD 0 Hellas Telecommunications Finance* % 7/15/2015 EUR 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2013. † The cost for federal income tax purposes was $352,715,827. At October 31, 2013, net unrealized appreciation for all securities based on tax cost was $11,312,681. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $18,369,558 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,056,877. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of all securities loaned at October 31, 2013 amounted to $39,998,891, which is 12.6% of net assets. (c) When-issued security. (d) Government-backed debt issued by financial companies or government sponsored enterprises. (e) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Dawn Holdings, Inc.* August 2013 (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. PIK: Denotes that all or a portion of the income is paid in kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At October 31, 2013, open credit default swap contracts sold were as follows: Effective/ Expiration Dates Notional Amount ($) (h) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (i) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/21/2010 9/20/2015 1 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/21/2010 9/20/2015 2 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/21/2010 9/20/2015 3 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/21/2010 9/20/2015 4 % Ford Motor Co., 6.5%, 8/1/2018, BBB- ) 6/20/2011 9/20/2016 5 % Forest Oil Corp., 7.25%, 6/15/2019, B- 9/20/2011 12/20/2016 5 % Ford Motor Co., 6.5%, 8/1/2018, BBB- 12/20/2011 3/20/2017 2 % CIT Group, Inc., 5.5%, 2/15/2019, BB- 9/20/2012 12/20/2017 6 % General Motors Corp., 3.3%, 12/20/2017, BB+ 6/20/2013 6/20/2018 1 % Markit Dow Jones CDX North America High Yield Index 6/20/2013 9/20/2018 2 % DISH DBS Corp., 6.75%, 6/1/2021, BB- 6/20/2013 9/20/2018 3 % HCA, Inc., 8.0%, 10/1/2018, B- 6/20/2013 9/20/2018 4 % Sprint Communications, Inc., 6.0%, 12/1/2016, BB+ Total unrealized appreciation (h) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (i) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 JPMorgan Chase Securities, Inc. 2 Credit Suisse 3 The Goldman Sachs & Co. 4 Bank of America 5 Barclays Bank PLC 6 UBS AG As of October 31, 2013, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 11/20/2013 Citigroup, Inc. Currency Abbreviations EUR Euro USD United States Dollar For information on the Fund's policy and additional disclosures regarding credit default swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (j) Corporate Bonds $
